DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al PG PUB 2020/0351946 in view of LEE et al PG PUB 2019/0132855.
Re Claims 1, 11, Pang et al teaches a UE (a processor, memory) performing/initiating a RA (random access procedure) on the first/active BWP wherein the UE stopping the BWP inactivity timer to control the instability in the RA procedure currently performed on the first BWP [0037]; and when the BWP timer expires, the UE switches from the active BWP to a default BWP [0202].  Pang et al fails to teach “starting the BWPinactivitytimer upon successful of the RA procedure on an active BWO…”.  However, LEE et al teaches the current specification discloses when the BWP inactivity timer expires, BWP (active) should be switched to the default BWP causing data loss because the BS (a processor and memory) cannot know when it is switched to the default BWP [0084].  LEE et al further teaches in figure 8, steps S809, the UE (a MAC entity: 0039) restarting a timer (the BWP inactivity timer) for receiving 
Re Claims 14, 15, Pang et al teaches UE initiates RA procedure on the first VWP, a BWP inactivity timer maintained by the UE stops and after completing the RA on the first BWP, the UE switches to the second BWP [0377]
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Re Claims 1, 11, Applicant argues that Pang et al nor Lee et al fails to teach or suggests any relationship between “starting of a BWP inactivity timer and the completion of an RA procedure.
Examiner disagrees.
Pang et al teaches in figure 5 step 55, the UE performs a random access procedure on a first BWP.  The BWP inactivity timer is used to maintain the active BWP [0031], when the UE performs RA procedure on the first BWP, it prevents the UE from switching to the default BWP, providing stability to the RA procedure currently performed in the first BWP [0037].    
In an LTE system, a UE obtains uplink synchronization and uplink resources through a random access procedure (Random Access Procedure).  The UE considers 
As Pang et al teaches the BWP inactivity timer is started to maintain the active BWP to during a RA procedure.  Pang et al is silent on “starting the BWPinactivitytimer upon successful completion of the RA procedure”.
Lee et al teaches [0084] Referring to FIG. 7, when BWP 1, not the default BWP, is activated, the BWP inactivity timer associated with BWP 1 is started. When the SPS resource configuration is activated in BWP1, the UE is configured to transmit or receive data in the configured SPS resources. The problem is from A point. According to the current specification, if the BWP inactivity timer expires, BWP 1 should be switched to the default BWP. However, even though there is DL data to be received using the SPS resource, DL data loss is inevitable because the base station cannot know this when it is switched to the default BWP.
To remedy the above problem, Lee et al teaches the BWP operation is to restart the timer related to a DL BWP considering the SPS resource. So, as another condition to restart the timer (BWP inactivity timer), the UE restarts the timer when there is DL SPS resource, or when there is DL SPS resource and the UE receives a MAC PDU on the DL SPS resource [0088, 0089].   
 [0102] The UE receives BWP activation information from the network. The BWP activation information indicates which BWP the UE shall activate. [0103] The UE monitors PDCCH addressed to SPS-C-RNTI (or CS-RNTI) on the activated BWP 807) wherein the BWP activation information can be included in a Grant message masked with the C-RNTI.
In particular Lee et al teaches [0105], the UE restarts the timer at the following time points [0105-0109].  First, the UE restarts the timer at the time point when there is UL SPS resource or DL SPS resource. 
Hence, Pang et al teaches the UE performing RA procedure in active BWP and starts a BWPinactivitytimer to maintain the active BWP while the RA procedure is in process and switches to the default BWP when the BWPinactivitytimer expires.  Lee et al teaches, another condition, to start the BTWinactivitytimer and is based on the allocated uplink resources.  One skilled in the art recognizes that after a successful RA procedure the UE is allocated uplink resources.  By combining the teachings, after the uplink resources are allocated after the successful RA procedure, data loss due expired BWPinactivitytimer is prevented.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHI HO A LEE/Primary Examiner, Art Unit 2472